DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's application filed on 05/07/2021. Claims 1-11, 29-37 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for examiner’s amendment was given in an interview with Ms. Daniela Walters, Reg. No. 73,883 on 04/25/2022, to obviate any potential 35 U.S.C. 103 issues and put the case in condition for allowance.

The Claims as amended are presented below.

IN THE CLAIMS:

Please amend claims 1, 7, 29, 31, and 32.
Please cancel claims 4 and 37. 

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

Claim 1. (Currently Amended) A computer-implemented method for modifying a pre- existing computer program to create an output program that differs from the pre-existing computer program, without a need to a source code for the pre-existing computer program, comprising the steps of: 

a) accessing the pre-existing computer program having at least one pre-existing first package of code; and 

b) merging with the pre-existing computer program at least one second package of code, wherein the accessing and merging are performed without revealing to an author of the at least one second package of code the source code of the at least one pre-existing first package of code; 

wherein the at least one second package of code modifies a functionality and/or adds to a functionality of the at least one pre-existing first package of code; and

wherein the accessing, the merging, or both includes generating a plurality of empty packages to correlate with the at least one pre-existing first package of code as to their respective dependencies.


Claim 4. (canceled)

Claim 7. (Currently Amended)	The method of Claim 1, wherein the method is performed generally in parallel by a plurality of authors, each preparing code for use with an underlying software program, and the method includes no disclosure of underlying source code for the at least one pre-existing first package of code or any bundle including the at least one pre-existing first package of code.  

Claim 29. (Currently Amended)	The method of Claim 1, wherein the at least one second package of code is a package of source code


Claim 31. (Currently Amended)	The method of Claim 1, wherein the accessing and the merging are performed without revealing to any subsequent author any source code of the pre-existing computer program and the at least one second package. 

Claim 32. (Currently Amended)	A computer-implemented method for modifying a pre-existing computer program with another package of code, to create an output program that differs from the pre-existing computer program, without a need to reveal a source code for the pre-existing computer program, comprising:
a) 	accessing the pre-existing computer program having at least one pre-existing first package of code;

b)	obfuscating the code of the pre-existing computer program in a manner which obfuscates the code of the pre-existing computer program and creates a first bundle of code;
c) 	merging with the first bundle of code at least one second package of code, wherein the obfuscating, the accessing, and the merging are performed without revealing to an author of the at least one second package of code the source code of the at least one pre-existing first package of code; and
wherein the at least one second package of code modifies a functionality and/or adds a functionality of the at least one pre-existing first package of code;

wherein the accessing, the merging, or both include generating a plurality of empty packages to correlate with the at least one pre-existing first package of code as to their respective dependencies.

Claim 37. (Canceled) 
Allowance

Claims 1-3, 5-11, 29-36 have been allowed.


Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Herdeg et al. (hereinafter Herdeg, Pub. No.: US 2011/0055805), Schneider (Pub. No.: US 2010/0058338) and Hardesty (“Automatic bug repair”, 2015, MIT News Office), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1: 
... “wherein the at least one second package of code modifies a functionality and/or adds to a functionality of the at least one pre-existing first package of code; and 
wherein the accessing, the merging, or both includes generating a plurality of empty packages to correlate with the at least one pre-existing first package of code as to their respective dependencies.”

Claim 32 has substantially similar claim limitations.

Herdeg teaches replacement of software code (or patches) by monitoring software application execution. Schneider teaches code replacement by modifying VM function table. Hardesty teaches software bug fixing by importing functionality from other programs without access to source code. However, none of the prior arts teach the claim limitation as mentioned above.   

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1 and 32 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 3, 2022